Judgment unanimously modified, on the laiv, and, as modified, affirmed, in accordance with the following memorandum: The court sentenced defendant to probation for three years following his plea of guilty to endangering the welfare of a child (Penal Law, § 260.10, subd 1) arising out of his cohabitation with a 13-year-old girl who subsequently became pregnant. As one of the conditions of probation, the court required that defendant: “Pay confinement costs and child support surrounding the situation through Niagara County Probation Department as directed by the Probation Officer.” Section 65.10 (subd 2, par [f]) of the Penal Law permits a court, as a condition of probation, to require that a defendant “[s]upport his dependents and meet other family responsibilities”. Without an adjudication of paternity, however, the court may not direct defendant to pay the hospital confinement costs and support for the infant child and the condition is stricken. (Appeal from judgment of Niagara County Court, Hannigan, J. — endangering welfare of child.) Present — Simons, J. P., Callahan, Doerr, Denman and Moule, JJ.